 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    REGINALD TANUBAGIJO,                              No. 2:18-CV-2290-MCE-CKD
12                       Petitioner,
13           v.                                         ORDER
14    DANIEL PARAMO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 1, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the Court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 1, 2021, are ADOPTED in full.
 3          2. Petitioner’s motion to submit new claims (ECF No. 43) is DENIED with prejudice.
 4          3. Petitioner’s motion to extend the time to file a second amended petition (ECF No. 51)
 5   is DENIED as moot.
 6          4. A review of the docket reveals that petitioner’s first amended § 2254 application (ECF
 7   No. 27) is fully briefed and therefore deemed submitted on the papers.
 8          5. This matter is referred back to the magistrate judge for the issuance of Findings and
 9   Recommendations on petitioner’s first amended § 2254 application.
10          IT IS SO ORDERED.
11   Dated: July 8, 2021
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
